Endurance Series Trust 100 South Ashley Drive, Suite 895 Tampa, Florida33602 Arbor Court Capital, LLC 2000 Auburn Drive, Suite 300 Cleveland, Ohio44122 April 5, 2013 VIA EDGAR Mr. Vincent J. Di Stefano United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington D.C. 20549 RE: Endurance Series Trust (Registration Nos.: 333-186059 and 911-22794) Form N-1A Dear Mr. Di Stefano: In accordance with Rule 461 of Regulation C under the Securities Act of 1933, as amended, the undersigned, on behalf of Endurance Series Trust and Arbor Court Capital, LLC, hereby request acceleration of Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A filed with the Securities and Exchange Commission on April 1, 2013 such that the Registration Statement will become effective on April 5, 2013, or as soon thereafter as is practicable. Thank you for your prompt attention to this request for acceleration.Please contact Paul Foley at Kilpatrick Townsend & Stockton LLP at 336-607-7389 if you have any questions or need further information. Very truly yours, Endurance Series Trust /s/ Derek Pilecki By:Derek Pilecki, Trustee Arbor Court Capital, LLC /s/ Christopher R. Barone By:Christopher R. Barone, President
